DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (JP 2006244734 A, as cited in the IDS mailed on 07/15/2020) in view of Tomita (“Preparation of Substituted Compounds of Lithium Indium Bromide and Fabrication of All Solid-State Battery”, hereinafter cited as Tomita’2, cited in the IDS mailed on 07/15/2020).
Regarding claims 1, 4-6 & 9, Tomita teaches a battery comprising a positive electrode, a negative electrode and an electrolyte disposed between the positive electrode and the negative electrode ([0006]-[0007]), wherein the electrolyte includes a solid electrolyte material consisting of Li, M, X and F and represented by Li3-2xMxIn1-y-M’yL6-zL’z  wherein x is from 0 to 1.5; y is from 0 to 1; M is metal such as Ca, Sr, Ba and Mg; M’ can be Y; and L’ and L are each independently halogen atoms ([0036]-[0037]). When x=0 and y=1, the solid electrolyte material is Li3YL6-zL’z with L and L’ being selected from the group consisting of halogen elements including F, Cl, I, Br and At. Tomita’s solid electrolyte material reads on the presently claimed composition when at least one of L and L’ is F with the other being any one of Br, Cl and I.		Tomita is silent as to two or more peaks present within a range where a value of a diffraction angle 2Ɵ is not less than 24° and not more than 35° in an X-ray diffraction pattern of the solid electrolyte material; one or more peaks present within a range where the value of a diffraction angle 2Ɵ is not less than 40° and not more than 48° in an X-ray diffraction pattern of the solid electrolyte material; two or more peaks present within a range where a value of a diffraction angle 2Ɵ is not less than 48° and not more than 59° in an X-ray diffraction pattern of the solid electrolyte material (claim 1) and a reference peak appearing within a range where a value of q is not less than 1.76A and not more than 2.18A in a first converted pattern provided by converting an X-ray diffraction pattern of the solid electrolyte material in such a manner that a horizontal axis thereof is converted from a diffraction angle 2Ɵ into q where q is defined; one or more peak appearing within a range where a value of q/qo is not less than 1.14 and not more than 1.17 in a second converted pattern provided by converting the X-ray diffraction pattern in such a manner that the horizontal axis thereof is converted from the diffraction angle 2Ɵ into q/qo where qo is a value of q which corresponds to the reference peak in the first converted pattern; and one or more peak appearing within a range where the value of q/qo is not less than 1.62 and not more than 1.65 in the second converted pattern (claim 5); and wherein one more peaks appear within a range where the value of q/qo is not less than 1.88 and not more than 1.94 in the second converted pattern and one or more peaks appear within a range where the value of q/qo is not less than 1.9 and not more than 2.1 in the second converted pattern (claim 6).				While Tomita does not provide an X-ray diffraction pattern of the solid electrolyte material, it is noted that solid electrolytes with the general formula Li3MX6 (where M is a metal such as In and X includes at least one halogen) comprises two or more peaks present within a range where a value of a diffraction angle 2Ɵ is not less than 24° and not more than 35°; one or more peaks present within a range where the value of a diffraction angle 2Ɵ is not less than 40° and not more than 48° and two or more peaks present within a range where a value of a diffraction angle 2Ɵ is not less than 48° and not more than 59° in an X-ray diffraction pattern of the solid electrolyte as evidenced by Tomita’2 (Fig. 1; Introduction). Moreover, in light of Tomita teaching an identical solid electrolyte composition to the claimed solid electrolyte composition, one skilled in the art would expect the peaks recited in instant claims 5-6 to be present in the converted X-ray diffraction patterns recited in claims 5-6 of Tomita’s solid electrolyte. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.
Regarding claims 2 & 7, Tomita teaches the solid electrolyte materials of claims 1 & 5, respectively, but is silent as to a sublattice of an anion forming a cubic close-packed structure or a structure in which a cubic close-packed structure has been distorted.					However, as noted above, Tomita teaches a solid electrolyte composition which is identical to the claimed solid electrolyte composition. Accordingly, one skilled in the art would expect the Tomita’s solid electrolyte to possess the claimed properties (i.e a sublattice of an anion forming a cubic close-packed structure or a structure in which a cubic close-packed structure has been distorted). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I
Regarding claim 3 & 8, Tomita teaches the solid electrolyte materials of claims 1 & 5, respectively, wherein M is Y and includes and least one of Ca, Sr and Ba ([0037]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727